DETAILED ACTION
This office action is in response to the amendment filed on July 22, 2021. Claims 1-5, 9, 18, 20-32 and 36 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the floating shaft being reciprocably connected with the head, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 9, 18, 20-32 and 36 are Finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, discloses that, “each of the at least one floating shaft member is reciprocably connected with one of the handle and the head with an end of the at least one floating shaft member disposed part way in an opening that extends longitudinally through the one of the handle and the head to permit the at least one floating shaft member to translate reciprocably forward and backward within the opening as the flexible shaft flexes during swinging of the tool.” However, if the at least one floating shaft member is reciprocably connected with the handle with an end that is disposed part way in an opening connected to the head. Is the opposite end of the at least one floating shaft member also reciprocably connected with the head? Is the opposite end of the at least one floating shaft member fixedly connected with the head? The same argument applies in the reverse when the at least one floating shaft member is reciprocably connected to the head. Is the opposite end of the at least one floating shaft member fixedly or reciprocably connected to the handle? In other words, how does the end (i.e. a second end, which is formed opposite to the end that is disposed part way in an opening) connected to the head or the handle? 
Claim 26 discloses, “a handle fastening system for connecting the handle with the flexible shaft.” However, it is unclear if the flexible shaft is the fixed shaft or the floating shaft (see claim 1)? In addition, if the handle fastening system is used with the floating shaft than how is the floating shaft reciprocably connected with the handle as previously required by claim 1?
Claim 27 discloses, “a slot defined in at least one of the shaft members, a bore defined by the handle, and a pin for inserting in the bore and for engaging the slot in order to connect at least one of the shaft
Claim 32 discloses that, “the tool further comprises a head fastening system for connecting the head with the flexible shaft; and the head fastening system comprises a weld between the head and the flexible shaft.” However, claim 1 previously disclosed that the flexible shaft which is formed by a floating shaft (or a fixed shaft) is reciprocably connected with one of the handle and the head…” Again, it is unclear if the flexible shaft is the fixed shaft or the floating shaft (see claim 1)? Thus, how can the floating shaft be reciprocably connected with head, when there is a weld between the head and the flexible shaft? Does the weld not fix the floating shaft to the head? If not, what is the purpose of the weld? 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 20-26 and 36 are Finally rejected As Best Understood under 35 U.S.C. 102(a)(1) as being anticipated by McCauley (2006/0288530).

In reference to claim 1, As Best Understood, McCauley discloses a tool comprising: a handle (at 20A in Figure 4b or at 12 in Figure 8 or at 20A/12, Figures 4a, 5 and 8), a head (at 3 or at 20B, Figure 4a) and a flexible shaft (Figures 4a and 5) comprising a plurality of flexible shaft members (formed from 4 and 6) each connecting the handle with the head (Figures 4a and 8), wherein: the plurality of flexible shaft members 

In reference to claim 2, McCauley discloses that the head (at 3 or at 20B) comprises a tool structure (13, Figures 1, 4 and 8). 

In reference to claim 4, McCauley discloses that the head (at 3 or at 20B) comprises a plurality of head components (formed as the outer surface component of 3, the inner thread components 16 and the opening components receiving elements 4 and 6 therein, respectively, Figures 1 and 4a). 

In reference to claim 20, McCauley shows that the flexible shaft is flexible only in a tool swinging plane (see figure below and figure 5, which is similar to plane [28] as shown by the applicant in Figure 1). 
[AltContent: arrow][AltContent: textbox (Plane)]
[AltContent: rect]
    PNG
    media_image1.png
    115
    758
    media_image1.png
    Greyscale


In reference to claim 21, McCauley discloses that the flexible shaft has an amount of flexibility in the tool swinging plane, and wherein the amount of flexibility is variable (because a user could increase or decrease the amount of bend of device, as shown in Figure 5, depending on the “particular shape” as desired by the user, see abstract and Paragraph 5). 

In reference to claim 22, McCauley discloses that the handle (at 20a) has a longitudinal handle position (see handle being at a first position in Figure 4a and at a second position in Figure 5) along the shaft (6), and wherein the longitudinal handle position is variable (because the shaft [6] can move within the openings [21]) to change the amount of flexibility of the shaft because it has met the structural limitations as previously discussed above (Figure 5). 

In reference to claim 23, McCauley discloses that at least a portion of each of the flexible shaft members comprises a resilient material, and wherein the flexibility of the shaft is provided by the resilient material (Paragraphs 5 and 22). 

In reference to claim 24, McCauley discloses that the resilient material is provided as a single piece of resilient material (Figure 5 and Paragraphs 5 and 22).


In reference to claim 26, McCauley discloses that the tool further comprises a handle fastening system (formed at 21) for connecting the handle (20a) with the flexible shaft (Figure 4a and 5). 

In reference to claim 36, McCauley shows that the opening (21) extends longitudinally partially through the one of the handle and the head (Figure 5). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, is Finally rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over McCauley (2006/0288530) in view of Thorne et al. (6536308).  

In reference to claim 3, As Best Understood, McCauley discloses the claimed invention as previously mentioned above and further teaches of attaching different tools (i.e. trimmer or broom, Paragraph 32) within the threaded portion (16) of the head (at 3 or at 20B), but lacks disclosing, that the tool is a hammer, and wherein the tool structure comprises a striking face. However, Thorne et al. teach that it is old and well known in 

Claim 32, is Finally rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over McCauley (2006/0288530) in view of Vodehnal (5941139).  

In reference to claim 32, As Best Understood, McCauley discloses the claimed invention as previously mentioned above and further shows that the tool further comprises a head fastening system (at 21) for connecting the head with the flexible shaft (Figures 4a and 5), but lacks forming, the head fastening system with a weld between the head and the flexible shaft. However, Vodehnal teaches that it is old and well known in the art at the time the invention was made to provide the technique of 
Allowable Subject Matter
Claims, 5, 9, 18 and 27-31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a tool. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; the head comprising two head components, and wherein the head components are separable; each head component comprises a tool structure; at least one of the tool structures comprises a striking face; and the tool has a longitudinal tool axis, and wherein at least one striking face is oblique to the longitudinal tool axis (as in claim 5), nor renders obvious of providing, the handle fastening system comprising a 
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 9, 18, 20-32 and 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carmien (3821973) discloses replaceable hammer tips (10) that may be threadably connected (at 11) to a head of the tool (Figures 1 and 3). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Specifically, applicant further amended claim 1 with additional limitations pertaining to the material of the fixed shaft and the floating shaft, and that the floating shaft included an end disposed part way through an opening of one of the handle and the head.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723